Little, J.
Whether the receipt admitted in evidence was or was not relevant depended on the conclusions to be drawn from other testimony in the case ; and the court, in allowing this paper to go to the jury, did so under proper limitations. It does not, therefore, appear that there was any error in admitting the document. This being so, the special ground of the motion for a new trial is without merit; and so also are the general grounds, there being in the record evidence sufficient to support the verdict.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.